


Exhibit 10.27

 

2/23/2000

 

GUARANTY AGREEMENT

 

OF

 

APCOA/STANDARD PARKING, INC.

 

THIS GUARANTY AGREEMENT (“the Guaranty”) is made this       day of March, 2000,
by APCOA/Standard Parking Inc., a Delaware Corporation, having its headquarters
at Chicago, Illinois (the “Guarantor”) to and for the benefit of the State of
Connecticut, Department of Transportation (“the State”) having its headquarters
at Newington, Connecticut.

 

WITNESSETH:

 

WHEREAS, APCOA Bradley Parking Company, LLC (“ABPC”) entered in a Construction,
Financing and Operating Special Facility Lease Agreement with the State of even
date herewith (the “Lease”), a copy of which is attached hereto as Exhibit A;
and

 

WHEREAS, pursuant to the Lease, ABPC has entered into a License Agreement with
the Guarantor, which is attached hereto as Exhibit B, through which the
Guarantor is responsible for all non-construction obligations of ABPC under the
Lease during the construction phase of the Garage, as each is defined in the
Lease and License Agreement; and

 

WHEREAS, pursuant to the Lease, ABPC has entered into an Assignment Agreement
with Bradley Airport Parking, Limited Partnership (“BAP”), of which the
Guarantor is the sole general partner, which is attached hereto as Exhibit C,
through which BAP is responsible for all non-construction obligations of ABPC
during the term of the Assignment Agreement, as each is defined in the Lease and
Assignment Agreement; and

 

WHEREAS, to induce the State to enter into the Lease, the Guarantor has agreed
with the State to guarantee the payment of all Guaranteed Payments, which are
the sum of the Garage Guaranteed Payments and the Surface Parking Guaranteed
Payments as defined and set forth in Sections 6(b)(1) and 6(b)(2) of the Lease.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

1. (a) The Guarantor hereby irrevocably, unconditionally and absolutely
guarantees the due and punctual payment to the Trustee, as defined in the Lease,
or assignee on behalf of the State, of funds sufficient to make any of the
Guaranteed Payments for which the Trustee has insufficient funds on deposit in
the appropriate accounts to make the required payment on the scheduled payment
date, after application thereto of amounts available therefor from all prior
sources as provided in Section 6 of the Lease and upon notification by the
Trustee as set forth below. The Guarantor will pay any such amounts and perform
such obligations promptly upon demand as set forth herein, such amounts
constituting the direct and primary obligation of the Guarantor. Failure to make
any such payments when due constitutes a default under this Guaranty. Should
such default continue after the opening of business on the date the Trustee is
required to make the deposits pursuant to the Lease such default shall also
constitute a default under the Lease and, the State shall have every remedy
available to it under the Lease.

 

(b) The Guarantor hereby acknowledges that in the event the Trustee notifies the
Guarantor by telephone and telecopier transmission, promptly confirmed in
writing by overnight express, of the amount of shortfall or deficiency in any
amounts necessary to make a Guaranteed Payment, after application thereto of
amounts available therefor from all prior sources as provided in Section 6 of
the Lease (each such deficiency or shortfall amount to be known as a “Guarantor
Payment”), the Guarantor shall wire transfer the amount of such Guarantor
Payment to the Trustee within three business days of such telephonic and
telecopier notice. The Guarantor shall be entitled to a reimbursement of such
payment, with interest and premium thereon, as set forth and as limited in
Section 6(b)(4) of the Lease. The Trustee shall give telephonic notice of the
obligation of the Guarantor to make a Guarantor Payment to the Office of the
General Counsel, at 312-274-2030 and, telecopier notice to the Office of the
General Counsel, at 312-640-6162, and overnight express notice to the Office of
the General Counsel, at APCOA/Standard Parking, Inc., 900 North Michigan Avenue,
Suite 1600, Chicago, IL, 60611, or such other numbers and addresses as the
Guarantor may hereafter supply to the State in writing. The Guarantor shall
promptly notify the State and the Trustee of any change of the person to be
notified, along with any change of the proper telephone number, telecopier
number, and overnight express address. The failure of the Guarantor to provide
proper notice of the such changes, or the failure of any telecopier
transmission, shall not excuse the Guarantor from its obligations to make timely
payment when due to the Trustee.

 

Notwithstanding anything herein to the contrary, the Guarantor shall not be
obligated to make a Guarantor Payment or any portion thereof to the extent such
Guarantor Payment or portion thereof is solely caused by the failure of the
State to perform its obligations under the first sentence only of
Section 7(a)(4)(b) of the Lease.

 

(c) Under no circumstances and in no event shall payment of any Guarantor
Payments be construed as or deemed to be a construction obligation of ABPC or
the Guarantor.

 

2

--------------------------------------------------------------------------------


 

2. Except as provided in paragraph 1(b) above, the Guarantor waives diligence,
presentment, protest, notice of dishonor, demand for payment, extension of time
for payment, notice of acceptance of this Guaranty, non-payment at maturity and
indulgence and notices of every kind, and consents to any and all forbearances
and extensions of the time of payment of the Guaranteed Payments and to any and
all changes in the terms, covenants and conditions thereof made or granted by
written amendment to the Lease or to this Guaranty; it being the intention
hereof that the Guarantor shall remain liable absolutely and unconditionally as
set forth herein until the end of the full Lease Term, unless such term shall be
terminated earlier as set forth within the Lease, except that a default by ABPC
under the Lease or the bankruptcy or insolvency of ABPC shall not operate to
terminate the obligations of the Guarantor hereunder. The Guarantor also waives
all rights waived in the Lease by ABPC. Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the State or the Trustee against
ABPC or its successors or assigns, any of the rights or remedies reserved to the
State or the Trustee pursuant to the provisions of the Lease.

 

3. The Guarantor agrees that the obligations of the Guarantor hereunder shall
not be affected by any action taken by the State or the Trustee under the Lease
in the exercise of any right or remedy therein conferred, or by any invalidity
or unenforceability thereof, or by any defense or counterclaim that may be
available to ABPC against the State or the Trustee, except a defense or
counterclaim specifying the failure of the State to perform its obligations
under the first sentence only of Section 7(a)(4)(b) of the Lease, it being the
purpose and intent of the Guarantor that this Guaranty and the obligations of
the Guarantor hereunder shall be absolute and unconditional, as set forth
herein. The Guarantor agrees that the rights of the State hereunder may be
exercised by the Trustee or other assignee of the State.

 

4. The Guarantor agrees that this Guaranty may be enforced by the State, or by
the Trustee or other assignee of the State, without first resorting to or
exhausting any other security, collateral or guaranty except the prior sources
for Guaranteed Payments as set forth in Section 6 of the Lease, through court
proceedings or otherwise; provided, however, that nothing herein contained shall
prevent the State from suing on the Lease with or without making the Guarantor a
party to the suit or from exercising other rights thereunder, and if such suit
or other remedy is availed of, only the net proceeds therefrom, after deduction
of all charges and expenses of every kind and nature whatsoever incurred in
connection with the enforcement of the Lease and any other documents securing
the Lease, shall be applied, and the State shall not be required to institute or
prosecute proceedings to recover any deficiency as a condition of payment
hereunder or enforcement hereof.

 

5. The Guarantor represents and warrants that, as of the date hereof:

 

3

--------------------------------------------------------------------------------


 

(a) It has furnished to the State true and correct copies of the most recently
available financial statements of the Guarantor. Said statements fairly present
the financial condition of the Guarantor as of the date indicated and the result
of operations during the period indicated. No material adverse change has
occurred in the financial condition of the Guarantor since the date of such
statements.

 

(b) It is a duly organized and existing Delaware corporation, is in good
standing in Delaware and is duly licensed or qualified and in good standing in
Connecticut and in each other material jurisdiction in which it owns property or
in which the nature of the business conducted by it requires such licensing or
qualification and is duly authorized to make and perform this Guaranty.

 

(c) The Guarantor has duly authorized the execution and delivery of this
Guaranty and this Guaranty constitutes the legal, valid and binding obligation
of the Guarantor, enforceable in accordance with its terms. The execution and
delivery of this Guaranty does not, and the performance by the Guarantor of its
obligations under this Guaranty will not, violate any provision of law
applicable to the Guarantor or of the Certificate of Incorporation or By-Laws of
the Guarantor, or any agreement, indenture, note or other instrument which is
binding upon the Guarantor.

 

(d) No consent, license or approval from any governmental authority is or will
be necessary for the valid execution, delivery and performance by the Guarantor
of this Guaranty.

 

(e) There are no actions, suits or proceedings pending or to its knowledge,
threatened against it before any court or other federal, state, municipal or
other governmental authority or before any arbitrator(s) which would have a
material adverse effect upon the ability of the Guarantor to perform its
obligations under this Guaranty. The Guarantor is not in default with respect to
any order of any court, arbitrator or governmental body.

 

(f) The Guarantor is not in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any agreement or instrument to which the Guarantor is a
party or to which its property is subject, which default, together with all such
defaults, singly or in the aggregate, may have a materially adverse effect on
the business, assets, liabilities, financial condition, results of operations or
business prospects of Guarantor.

 

(g) The Guarantor has substantially complied with all filing requirements for
all federal, state and municipal income and other tax returns which are required
to be filed, and has paid, or made provision for the payment of, all taxes which
have become due pursuant to said returns, except such taxes, if any, which are
being contested in good faith and as to which adequate reserves have been
provided.

 

4

--------------------------------------------------------------------------------


 

(g) The Guarantor has, to the best of its knowledge and belief, substantially
complied with all applicable statutes, rules, regulations, orders and
restrictions of any governmental entity, instrumentality or agency having
jurisdiction over the conduct of its business or the ownership of its property.

 

(h) The Guarantor has substantially complied with all requirements for obtaining
all franchises, permits, licenses and other similar authorizations necessary for
the conduct of its business as now being conducted by it and is not aware of any
state of facts that would make it impossible or impractical to obtain any
similar authorization necessary for the conduct of its business as planned to be
conducted, and the Guarantor is not in material violation, nor will the
transactions contemplated by this Guaranty cause a violation, of the terms or
provisions of any such franchise, permit, license or other similar
authorization.

 

6. The Guarantor agrees that the Guarantor’s obligations to make Guarantor
Payments in accordance with the terms of this Guaranty shall not be impaired,
modified, changed, released, or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of ABPC
or its estate in bankruptcy resulting from the operation of any present or
future provision of the Federal Bankruptcy Code or other similar statute, or
from the decision of any court.

 

7. Until this Guaranty is terminated as herein provided, the Guarantor agrees
that it will:

 

(a) Preserve and maintain its existence as a corporation duly organized, validly
existing and in good standing under the laws of Connecticut, and remain
qualified to do business and in good standing in each other material
jurisdiction where the nature of its business or the ownership of its property
makes such qualification necessary.

 

(b) Keep its properties in good working order and adequately insured by
financially sound and reputable insurers to the same extent, in the same amounts
and against the same risks as is customary in the same or similar businesses.

 

(c) Notify the State promptly of (a) the occurrence of any default hereunder;
(b) the occurrence of any event which results or might result in a materially
adverse change in the financial condition of the Guarantor; and (c) the
commencement of any action, suit or proceeding against the Guarantor in which
the amount claimed exceeds $1,000,000.

 

(d) Not discontinue its business, be dissolved or otherwise suffer or permit any
termination of its corporate existence, merge or consolidate with any other
entity, or sell or otherwise transfer all or a material portion of its
properties or assets, unless the surviving entity, in the event of such a merger
or consolidation or sale of assets, and if such entity is not the Guarantor,
expressly assumes in writing the obligations of the Guarantor under this
Guaranty.

 

5

--------------------------------------------------------------------------------


 

(e) Substantially comply with all laws and regulations applicable to it and/or
its properties and/or its business and maintain its property in good repair.

 

(f) Provide the State with audited annual financial statements of the Guarantor
and its consolidated subsidiaries prepared by the Guarantor’s independent
accountant in accordance with generally accepted accounting principles
consistently applied throughout the periods concerned (except as otherwise
disclosed in the notes to such financial statements) and which fairly present
the financial position and results of operations of the Guarantor and its
consolidated subsidiaries at the respective dates and for the respective periods
indicated therein, within sixty (60) days of the end of the Guarantor’s fiscal
year, and make all of its books and records available for inspection by the
State during reasonable business hours. Any documents or reports provided
pursuant to this Guaranty shall be true and correct in all material respects as
of their date and shall not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

8. The Guarantor agrees that in the event this Guaranty is placed in the hands
of any attorney for enforcement, the Guarantor will reimburse the State for all
expenses incurred, including reasonable attorneys’ fees.

 

9. The Guarantor agrees that this Guaranty shall inure to the benefit of and may
be enforced by the State, and any of its successors or assigns, including the
Trustee, and shall be binding upon and enforceable against the Guarantor and the
Guarantor’s respective successors and assigns. The Guarantor further agrees that
the Trustee may assign any or all of its rights under this Guaranty to a
successor trustee as provided under the Indenture.

 

10. The Guarantor agrees that all documents and agreements executed and
delivered pursuant hereto, when delivered, will be valid and binding in
accordance with their respective terms and will deliver an opinion of counsel
with respect thereto satisfactory to the State.

 

11. The occurrence of any of the following events shall constitute an event of
default (“Event of Default”) by the Guarantor:

 

(a) Any representation or warranty made by the Guarantor in writing in
connection with this Guaranty which shall prove to have been incorrect in any
material respect when made.

 

(b) The breach by the Guarantor of any other provision hereof.

 

6

--------------------------------------------------------------------------------


 

(c) Nonpayment by the Guarantor of any Guarantor Payment when due.

 

(d) The entry of a decree or order for relief by a court having jurisdiction in
respect of the Guarantor or in an involuntary case under the federal bankruptcy
laws, as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law, or appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Guarantor or for any substantial part of the property of the Guarantor,
which shall remain in effect for a period of ninety (90) consecutive days; or
upon the commencement by the Guarantor of a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency or other similar law, or the
consent by the Guarantor to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Guarantor or for any substantial part of the property
of the Guarantor or the making by the Guarantor of any assignment for the
benefit of creditors.

 

If any Event of Default shall occur hereunder (whether or not an independent
default shall have occurred under the Lease), then the State or the Trustee
shall have the right to take whatever action at law or in equity it shall deem
necessary or desirable to enforce performance and observation of the Guarantor’s
obligations hereunder, including, without limitation, the right to demand
immediate payment of Guarantor Payments then due and payable by Guarantor
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived.

 

12. The Guarantor agrees that, as used hereinabove, unless the context clearly
indicates a contrary context, pronouns of any gender shall include the other
genders, and either the singular or plural shall include the other.

 

13. The Guarantor agrees that, if this Guaranty is executed by more than one
Guarantor, the liability of each Guarantor hereunder shall be joint and several.

 

14. The Guarantor agrees that, this Guaranty shall be governed by and construed
in accordance with the laws of the State of Connecticut.

 

15. The Guarantor agrees not to transfer any interest in ABPC or APCOA/TBI
without the prior, written approval of the State.

 

16. The liability of the undersigned shall be absolute and continuing until the
Lease is terminated by its terms, unless such termination is the result of an
event of default thereunder or the bankruptcy or insolvency of ABPC.

 

17. Other than notice as provided in Section 1(b) hereof from the Trustee to the
Guarantor that it is obligated to make a Guarantor Payment, any notice herein
required or

 

7

--------------------------------------------------------------------------------


 

permitted to be given to the undersigned hereunder may be given by telephone
(confirmed within twenty-four hours in writing), or in writing by depositing the
same in the United States mail, postage prepaid, addressed to the undersigned as
follows: The Office of the General Counsel, at 312-274-2030 and APCOA /Standard
Parking, Inc., 900 North Michigan Avenue, Suite 1600, Chicago, IL 60611, or at
such other address as any of the undersigned may hereafter furnish to the State
in writing.

 

18. No delay or omission by the State to exercise any right or power hereunder
or under the Lease or any other document pertaining to the Lease shall impair
such right or power or be construed to be a waiver of any default or any
acquiescence therein, and any single or partial exercise of any such right or
power shall not preclude other or further exercise thereof or the exercise of
any other right, and no waiver whatsoever shall be valid unless in writing
signed by the State, and then only to the extent in such writing specifically
set forth. All remedies herein or by law afforded shall be cumulative and shall
be available to the State until all obligations of the Guarantor hereunder have
been paid or satisfied in full.

 

19. The Guarantor acknowledges that it will materially, directly or indirectly,
receive financial benefit from the Lease.

 

20. No amendment or supplement to or other modification of this Guaranty and no
consent or waiver hereunder shall be of any effect unless it is in writing and
executed by the Guarantor and the State.

 

21. (a) For purposes of this Guaranty, the term ABPC shall include the
successors and assigns of APCOA Bradley  Parking Company, LLC.

 

(b) For the purpose of the Guaranty, the term Trustee shall include the Trustee
acting in its capacity as Custodian under the Custody Agreement, as those terms
are defined in the Lease.

 

22. In the event that any term or provision of this Agreement conflicts with any
provision of the Lease, the Lease shall prevail..

 

23. This Guaranty contains the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to
such subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor, the State and the Trustee.

 

24. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and affect.

 

8

--------------------------------------------------------------------------------


 

25. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

 

IN WITNESS WHEREOF, this Guaranty has been duly signed, sealed and delivered by
the Guarantor the day and year first above written.

 

 

 

GUARANTOR,

 

 

 

APCOA/Standard Parking, Inc.

 

 

 

By:

/s/ James A. Wilhelm

 

 

Its: James A. Wilhelm, Senior Executive Duly

 

 

  Authorized Vice President, Chief Operations
  Officer

 

 

 

ACCEPTED:

 

 

 

STATE OF CONNECTICUT,
Department of Transportation
James F. Sullivan, Commissioner

 

 

 

By:

/s/ Robert F. Juliano

 

 

Bureau Chief,

 

 

Bureau of Aviation and Ports

 

 

 

ASSIGNMENT:

 

 

 

The State hereby assigns to First Union National Bank, in its capacities as
Trustee and/or Custodian, each as defined in the Lease identified herein, the
non-exclusive right to enforce the obligations of the Guarantor hereunder to
make Guaranteed Payments in accordance with the provisions of this Guaranty.

 

9

--------------------------------------------------------------------------------


 

 

STATE OF CONNECTICUT,
Department of Transportation
James F. Sullivan, Commissioner

 

 

 

By:

/s/ Robert F. Juliano

 

 

Bureau Chief,

 

 

Bureau of Aviation and Ports

 

 

 

ACCEPTED:

 

 

 

FIRST UNION NATIONAL BANK
As Trustee and as Custodian

 

 

 

By:

 

 

 

10

--------------------------------------------------------------------------------
